Citation Nr: 1538481	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to increased disability ratings for a low back disability, currently rated 10 percent prior to June 28, 2014 and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1995 to June 1998 and from January 2003 to December 2004.  He also served a period of active duty for training (ACDUTRA) in May 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). In December 2013, a videoconference hearing was held before the undersigned; a transcript has been associated with the record.  The case was remanded in April 2014 for further development.


FINDINGS OF FACT

1.  Prior to June 28, 2014, the Veteran's low back disability is not shown to be manifested by limitation of forward flexion to 60 degrees or less; combined range of motion (ROM) limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis of the spine, or incapacitating episodes of disc disease having a total duration of at least two weeks during a 12-month period; separately ratable neurological symptoms (other than radiculopathy of both lower extremities) were not shown.

2.  From June 28, 2014, the Veteran's low back disability is not shown to have been manifested by ankylosis of the entire thoracolumbar spine; incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms (other than radiculopathy of the bilateral lower extremities) are not shown.

3. Since May 12, 2011 (date of claim), left and right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  Ratings for the Veteran's low back disability in excess of 10 percent prior to June 28, 2014, and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a; Diagnostic Code (Code) 5242 (2015).

2.  From May 12, 2011 (date of claim), 10 percent ratings, but no higher, are warranted for mild incomplete paralysis of the sciatic nerve of the left and right lower extremities, associated with the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

As the February 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for a low back disability, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  An October 2014 SSOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542   (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in November 2011 and June 2014, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the December 2013 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim, specifically the current severity of the Veteran's disability.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to assignment of higher disability ratings for his low back disability.  He essentially contends that this disability is more severely disabling than the assigned ratings reflect.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection (as is the case for the rating issue on appeal), the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202   (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991); Hicks v. Brown, 8 Vet. App. 417   (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, supra.  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 38 (quoting 38 C.F.R. § 4.40).

The Veteran's service-connected back disability has been assigned a 10 percent rating from May 12, 2011, and a 40 percent rating from June 28, 2014 under Code 5242 for degenerative arthritis of the spine.  Code 5242 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

 An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating the low back disability based on such episodes would be inappropriate.

An October 2007 private MRI showed an L5-S1 disk herniation with annular tear, as well as disk desiccation and posterior disk bulge at L4-5.  The impression was lumbar instability, lumbar disk degeration, and an annular tear at L4-5 and L5-S1.  A May 2010 private treatment record shows that the Veteran reported significant stiffness in the morning and occasional numbness and tingling in the lower extremities.  He denied any frank motor weakness and any bowel or bladder dysfunction.  He was able to touch his toes without difficulty, and pain was not worse with flexion or extension.  His gait was normal and nonantalgic.  There was a negative straight leg raising test, motor examination revealed normal motor strength in the lower extremities, and sensation was intact.  The impression was lumbar degenerative disk disease with intermittent activity related to low back pain and intermittent lumbar radiculitis. 

An August 2011 statement by the Veteran notes that he has pain in his back which is manageable most days, but he does have trouble standing up after sitting or lying down. 

On November 2011 VA examination, the Veteran reported that he can walk without limitation, but has fallen due to his back disability.  He reported stiffness, decreased motion and paresthesia, but denied fatigue, spasms, numbness, erectile dysfunction, and bladder problems.  He indicated that he experiences low back pain constantly which travels to his hips and knees and is exacerbated by physical activity.  He did not indicate that his disability has resulted in incapacitation in the last 12 months.  On examination, the Veteran's posture was normal, he walked with a normal gait, and there was symmetry of spinal motion with normal curves of the spine.  Forward flexion of the thoracolumbar spine was to 70 degrees and extension was to 20 degrees with no change upon repetitive motion.  Neurologic examination showed no sensory deficits from L1-L5 and no sensory deficits of S1.  There was no lumbosacral motor weakness, no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The diagnosis was degenerative arthritis of lumbar spine and there was decreased range of motion and tenderness.  

At the December 2013 Board hearing, the Veteran testified that he experiences pain and discomfort due to his low back disability and that he has flare-ups of pain about once or twice a week.  He also reported that he works for a helicopter company.

A June 2014 MRI showed minor degenerative spurs involving anterior L4.  There is narrowing of L5-S1 disc interspace.  There was no evidence of spondylolysis or spondylolisthesis.  

On June 2014 VA examination, the examiner noted a diagnosis of degenerative disc disease of the lumbar spine and indicated that this was a progression of the previous diagnosis.  On examination, forward flexion was to 30 degrees, extension was to 10 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation was to 20 degrees.  There was pain at the end of the range and after repetitive motion, there was no change for forward flexion and extension and right and left lateral flexion and rotation was to 10 degrees.  Functional loss was noted as less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was localized tenderness, but no guarding or muscle spasm of the low back.  Muscle strength, reflex, and sensory examinations were all normal.  Straight leg raising tests were negative and there was no evidence of radiculopathy or other neurologic abnormalities on examination.  The impact of the Veteran's low back disability on his ability to work was noted to be the inability to do prolonged walking, standing, bending, stooping, heavy lifting.  Incapacitating episodes were not noted.

Based on the evidence, the Board concludes that the Veteran did not have forward flexion of his thoracolumbar spine limited to 60 degrees or less prior to June 28, 2014, and there was no evidence of muscle spasm or guarding to result in an abnormal gait or spinal contour.  The May 2010 private treatment record noted that the Veteran could touch his toes and that his gait was normal.  On the November 2011 VA examination, forward flexion was to 70 degrees, gait was normal, and spasms were not noted.  Thus, a rating in excess of 10 percent under the General Rating Formula cannot be assigned prior to June 28, 2014.
  
From June 28, 2014, the Board found no distinct period of time when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 40 percent.  Notably, on June 2014 VA examination, forward flexion was to 30 degrees and unfavorable ankylosis was not noted.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Significantly, examinations have found no significant increase in impairment of function with repetitive testing (i.e., on use).  There is no evidence that the spine is ankylosed and incapacitating episodes are not shown.  Consequently, higher ratings are not warranted under the General Rating Formula criteria. 

As noted above, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability. Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, Code 8520, for rating the sciatic nerve. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a.  Under Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

The Board finds that the criteria for a 10 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity have been met throughout the appeal period (the date of the Veteran's claim).  The Veteran reported intermittent numbness and tingling in his lower extremities to a private provider in May 2010 and the diagnosis was intermittent lumbar radiculitis.  At the November 2011 VA examination, the Veteran reported paresthesia in association with his low back disability.  While the Veteran did not report numbness or tingling at the June 2014 VA examination, such is consistent with his reports of these symptoms being intermittent.  Based on this evidence, the Board concludes that no more than 10 percent schedular disability ratings are warranted for the Veteran's right and left lower extremity radiculopathy under Code 8520, as the Veteran does not have moderate incomplete paralysis of his sciatic nerve.  Muscle strength and sensory testing have been consistently normal and numbness has been reported as intermittent. 

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the back that is not encompassed by the schedular rating assigned.  As noted above, the Veteran has reported back pain and flare-ups when aggravated, in addition to intermittent numbness and tingling of the lower extremities which are contemplated by the ratings currently assigned.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion or lower extremity numbness, and for which he is already being compensated.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, at the December 2013 Board hearing, the Veteran testified that he is currently working.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).



ORDER

Ratings for degenerative arthritis of the lumbar spine in excess of 10 percent prior to June 28, 2014 and 40 percent from that date are denied.

Entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy are granted effective May 12, 2011 (date of claim); ratings in excess of 10 percent for each lower extremity for neurological manifestations of degenerative arthritis of the lumbar spine are denied. 




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


